Name: Commission Regulation (EEC) No 1667/87 of 15 June 1987 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/14 16. 6. 87Official Journal of the European Communities ' COMMISSION REGULATION (EEC) No 1667/87 of 15 June 1987 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 3822/86 (2), as last amended by Regulation (EEC) No 1502/87 (3); the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed in the Annex. Article 2 This Regulation shall enter into force on 16 June 1987. ? Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 3822/86 to This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6 . 1985, p. 15. 0 OJ No L 355, 16 . 12. 1986, p. 29. 0 OJ No L 141 , 30 . 5. 1987, p. 12. ANNEX Aid for soya beans (ECU/100 kg) l Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain  Portugal  another Member State 1,690 24,863 24,863 40,103 0,000 40,103 40,103 40,103 40,103